Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Meshach Lomax appeals the district court’s orders granting summary judgment to defendants in this action filed under 42 U.S.C. § 1983 (2012), and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lomax v. Ottey, No, 8:14-cv-02180-DKC, 2015 WL 4663786 (D.Md. filed Aug. 4, 2015 & entered Aug. 5, 2015; Sept. 24, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.